Sub-Item 77C Exhibit 3 GENERAL GOVERNMENT SECURITIES MONEY MARKET FUNDS, INC. -GENERAL GOVERNMENT SECURITIES MONEY MARKET FUND (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Reconvened Special Meeting of Shareholders of the General Government Securities Money Market Funds, Inc.-General Government Securities Money Market Fund was held on April 19, 2010. Out of a total of 1,753,678,390.250 shares (Shares) entitled to vote at the meeting, a total of 661,578,529.400 were represented at the Meeting, in person or by proxy. The meeting was adjourned to June 9, 2010, the proposals not having received the required vote of the holders for approval. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve amending the Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the Funds policy regarding lending Shares For Against Abstain 3. To permit investment in 557,698,913.260 76,271,997.570 other investment companies
